Citation Nr: 1704598	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  08-31 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama.


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1998 to October 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).

In July 2012, the Board found that the issue of a TDIU was raised as part of an increased rating claim for a service-connected disability of the lumbar spine.  See July 2012 Board decision; Rice v. Shinseki, 22 Vet. App. 477 (2009).  The Board remanded the Veteran's claim for further development.

In a February 2016 decision, the Board denied the Veteran's claim for entitlement to a schedular TDIU and remanded the issue of entitlement to an extraschedular TDIU to the Agency of Original Jurisdiction (AOJ) for referral to VA's Director of Compensation Service.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's service-connected disabilities preclude him from obtaining and retaining substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a Veteran in developing information and evidence necessary to substantiate the claim. 

VA's duty to notify was satisfied by a letter in August 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's lay statements, service treatment records, Social Security Administration (SSA) records, and private treatment records have been associated with the evidentiary record.  Neither the Veteran nor the representative identified any other relevant outstanding treatment records or other outstanding relevant records.

The Veteran was afforded VA examinations in August and November 2009.  The examiners considered the Veteran's relevant medical history and lay statements, and they provided functional assessments of the Veteran's limitations due to his service-connected disabilities.  They included assessments of the effects of the Veteran's service-connected disabilities on his daily activities including occupational impact.  Those examinations along with the other evidence of record, are fully adequate for the purposes of determining functional and occupational impairment associated with the Veteran's service-connected disabilities, and, whether they have rendered him unable to secure or follow a substantially gainful occupation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran was also afforded an opportunity for another VA examination in September 2012 per the Board's July 2012 remand directives.  The Board finds, however, that the Veteran failed, without good cause, to report to the scheduled VA examination.  The Board notes that "[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). When necessary or requested, the Veteran must cooperate with the VA in obtaining evidence.   The Board has considered the suggestion by the Veteran's representative that the Veteran may not have received notice regarding the specific date and time of the September 2012 VA examination.  However, the representative did not reveal any personal knowledge that this was the case or point to any evidence in the record in support of that suggestion.  Instead, it appears that the representative was merely speculating.  

There is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 307 (1992); United States v. Chem. Found., Inc., 272 U.S. 1, 47 S. Ct. 1, 71 L. Ed. 131 (1926).  To rebut the presumption, the Veteran, not VA, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  Absent such clear evidence, timely delivery is assumed.  Mindenhall v. Brown, 7 Vet. App. 271 1(1994).  Here, the Veteran has not actually indicated that he was not informed of the time of his examination, or if he was, offered good cause for his absence, despite the fact that his failure to report was noted in a Supplemental Statement of the Case that was sent to the address of record and was not returned as undeliverable.  As such, the Veteran has not overcome the presumption of regularity and the Board finds that the RO complied with the July 2012 remand action.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board also finds that the RO substantially complied with the February 2016 remand action by referring the Veteran's extraschedular TDIU claim to VA's Acting Director of Compensation Service for consideration and readjudication of the claim.  In April 2016, the Acting Director of Compensation Service found that "[t]he totality of the evidence does not support the notion that the Veteran was or is unemployable under any circumstances, nor is there any unusual evidence to suggest that the rating schedule is impractical."  Therefore this matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained; hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board also notes that Veteran has not indicated that he is willing and able to attend another examination.  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

TDIU 

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where the percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Analysis

The Veteran indicated that he lost his job of six years because he was unable to perform the duties of the position due to his service-connected disabilities.  See June 2009 Letter to the Veteran's senator.  Furthermore, the Veteran stated he is unable to maintain new employment due to many factors including: (1) the amount of daily pain medication he is required to take to function, (2) an inability to perform most job tasks, and (3) an inability to stand or sit for long periods of time.  See id.  The Board has considered whether it should grant a TDIU on the basis of not only the Veteran's statements but the totality of the evidence current of record.  

In regard to the question of a schedular TDIU, the Board addressed the issue in its prior February 2016 decision and denied a schedular TDIU on the basis that the Veteran's impairments do not meet the rating requirements for a schedular TDIU assignment.  See 38 C.F.R. 4.16(a). 

The Board finds the preponderance of the evidence is against a finding that the Veteran is incapable of engaging in substantial gainful employment due to his service connected disabilities.  The Board considered the Veteran's contentions that he is unable to work for the reasons set forth above.  The Board also considered several medical opinions and treatment notes in the record that indicating the Veteran should not lift forty-seven to eighty pounds as he was required to do in his past work as an armed security guard.  See, e.g., November 2009 VA examination; September 2009 medical report by J.L., MD.; November 2006 assessment by B.M.S., MD.  The Board also notes medical opinion evidence of record indicates that the Veteran has unspecified limitations in sitting, standing, walking, lifting, carrying, bending, squatting, and kneeling.  See, e.g., September 2009 medical report by J.L., MD.  However, while the Veteran's functional limitations due to service-connected disabilities may preclude the Veteran's performance of his past work, the Board finds the evidence of record does not establish that the Veteran is incapable of performing all substantial gainful employment including sedentary work.  

The Board notes that the Veteran's records show improvement with treatment, including functional evaluations that indicate the Veteran is capable of at least a range of skilled or unskilled sedentary work.  A November 2006 assessment from the Veteran's treating doctor, B.M.S., indicated that while the Veteran may not be able to return to medium or heavy physical work while recovering from a lumbar fusion, there is "no reason why he can['t] do sedentary to light office duty."  A January 2009 Therapeutic Log Sheet from the Veteran's pain management provider shows that the Veteran was able to ambulate with a steady gait without assistance.  

A subsequent examination by an examining doctor confirmed that the Veteran was able to walk without a cane, although he had a limp and drags with his left leg.  See September 2009 medical report by J.L., MD.  The Veteran was able to balance without any aids while his eyes were closed and had good muscle strength in all muscle groups of both upper extremities and the right lower extremity, with relative weaker muscle strength and sensation of the left lower extremity.  See id.  The Veteran's ability to reach, see, hear, speak, understand, and manipulate small objects was unimpaired.  See id.  The Veteran also has a high school education and many years of prior, skilled work experience.  See id.  Therefore, the Board finds the evidence indicates the Veteran could perform at least some skilled or unskilled sedentary work involving some occasional ambulation and the use of both upper extremities.  

The Board weighed the Veteran's competent lay statements regarding symptomatology and observable symptoms against the functional findings in the treatment notes and medical opinion evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board agrees that the Veteran has significant functional limitations due to his service-connected disabilities and the effects of medication.  See, e.g., September 2009 medical report by J.L., MD.  The Board gives some probative weight to these statements and findings to the extent that the Veteran's functional limitations preclude the performance of past, medium-heavy physical work.  Giving the Veteran's statements the full benefit of doubt, the Board finds that the Veteran may also be precluded from performing light physical work as well. 

However, the Board ultimately concludes that the preponderance of the evidence shows that the Veteran has good extremity strength, is capable of at least occasional effective ambulation without assistance, and does not have work-preclusive manipulative, cognitive, or sensory limitations.  See id.  Therefore, the Board finds that the preponderance of the evidence indicates that the Veteran is capable of substantial gainful employment in sedentary work.  In making this finding, the Board gives significant probative weight to the functional assessments and medical opinions cited above.  Accordingly, the Board finds that the record does not contain sufficient evidence of unemployability under the applicable law. 

The Board has considered the Veteran's contention that the medications he must take for his service-connected disabilities contribute to his inability to work.  However, he has provided no explanation or detail as to the type of impairment that occurs due to these medications.  Treatment records do reveal various instances, particularly in 2006, in which a medication was changed due to side effects, such indigestion or a feeling of "irritation."  There is also an instance in 2007 in which the Veteran reported symptoms of withdrawal, such as shaking and vomiting, when he ceased taking one particular medication.  However, these appear to be isolated and unrelated incidents, and the record is devoid of evidence suggesting that his medications result in consistent functional, cognitive, or other impairment that would impact his ability to work.

The Board has also considered the SSA determination that found the Veteran was disabled due to his lumbar spine disorder with radiculopathy since August 2008.  While this is relevant evidence that the Board weighs and evaluates, it is not dispositive of the issue.  Indeed, each agency has its own law and regulations to consider in making such a determination.  See, e.g., Faust v. West, 13 Vet. App. 342, 356 (2000).

Nevertheless, for the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


